Citation Nr: 0925669	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  03-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) from February 15, 1996 
to November 9, 2001.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
1995 to February 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2001 and June 2002 rating decisions of the VA 
Regional Office (RO) in St. Petersburg, Florida.  The May 
2001 decision granted service connection and a 70 percent 
rating for PTSD, effective from February 15, 1996.  In April 
2002, the Veteran filed a notice of disagreement with the 
initial rating assigned to this condition.  The June 2002 
rating decision subsequently increased the rating to 100 
percent, effective November 9, 2001.  The Veteran continued 
her disagreement with the initial 70 percent rating assigned 
for her PTSD from February 15, 1996 to November 9, 2001.  

In April 2003, the RO issued a statement of the case (SOC) 
which characterized the issue on appeal as entitlement to an 
effective date prior to November 9, 2001 for a 100 percent 
evaluation for PTSD.  The Board has characterized this issue 
as entitlement to a PTSD rating higher than 70 percent from 
February 15, 1996 to November 9, 2001.

In April 2004, the Board upheld the RO's denial of the 
Veteran's claim.  The Veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the attorney representing the 
Veteran before the Court at that time filed a joint motion 
for remand (JMR) requesting the Court to vacate the Board's 
decision and to remand to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), based on Court decisions that did 
not exist at the time of the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.

Upon return from the Court, the Board remanded the appeal to 
the RO in August 2006 for compliance with the VCAA, per the 
Court's instructions.  The RO then issued a VCAA notice in 
August 2006 and a supplemental statement of the case (SSOC) 
in December 2006.  The case was subsequently returned to the 
Board for further appellate review.

In May 2007, the Board once again denied the Veteran's claim.  
The Veteran appealed this decision to the Court with the 
assistance of the attorney who previously represented her 
before the Court.  In July 2008, VA's General Counsel and the 
Veteran's attorney filed a motion to vacate the Board's 
decision and to remand to the Board for consideration of 
additional issues.  

Notably, the July 2008 JMR identified perceived deficiencies 
in the Board's discussion of issues such as whether the 
Veteran had been engaged in substantially gainful employment 
prior to November 9, 2001 and whether referral of the case to 
the Director, Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b) was 
warranted.  Additionally, this motion identified the 
Veteran's statement in March 2003 as identifying relevant 
information that needed to be obtained prior to adjudicating 
the claim.  Furthermore, the Veteran's attorney argued for 
the first time that VA had a duty to obtain additional 
service records, although this issue was not addressed in the 
JMR.

The Board observes that the perceived deficiencies identified 
by VA's General Counsel and the Veteran's attorney in the 
July 2008 JMR all existed at the time of the Board's April 
2004 decision.  It is unclear why these matters were not 
identified in the March 2006 JMR before the Court, which 
could have been addressed by the Board in its May 2007 
decision and avoided unnecessary delays in adjudicating this 
case.

In an order dated July 2008, the Court remanded this claim 
pursuant to the terms of the July 2008 JMR.  Notably, the 
Veteran is currently unrepresented before the VA at this 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the basis for the second JMR is unclear on 
many levels.  The parties to the JMR have determined that VA 
has a duty to obtain records pertaining to the Veteran's 
application for disability benefits with the Social Security 
Administration (SSA).  This is based upon the Veteran's March 
2003 statement wherein she reported seeking SSA's financial 
assistance after undergoing brain surgery to remove a tumor 
in January 2003, which she related was not service-connected 
to her knowledge.  

In this regard, it is important to noted that the issue in 
this case concerns the nature and severity of the Veteran's 
service-connected PTSD for the time period from 1996 to 2001.  
Thus, it is not apparent how records relating to a 
nonservice-connected disability, and generated for a time 
period 2 years after VA has conceded that the Veteran became 
unemployable due to service-connected PTSD, is relevant to 
this claim.  Further, as noted in the Introduction, the 
parties to the JMR in March 2006 made no mention of this 
issue.  The case is remanded to obtain the Veteran's SSA 
records, pursuant to the terms of the July 2008 JMR.  The 
order of the Court must be obeyed.

On remand, the RO is requested to discuss the issues of 
whether the Veteran had been engaged in substantially gainful 
employment prior to November 9, 2001 and whether referral of 
the case to the Director, Compensation and Pension service 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
is warranted.  These additional avenues of discussion were 
requested in the July 2008 JMR.

Finally, in argument before the Court, the Veteran's counsel 
raised for the first time whether VA has obtained the 
Veteran's complete service records.  The record reflects that 
the Veteran's service treatment records (STRs) were received 
in May 2000.  Thereafter, the RO made additional record 
requests to VA's Records Management Center (RMC), the U.S. 
Reserve Personnel Center, and the U.S. Army Reserves HHC, 
841st, and the National Personnel Records Center (NPRC) but 
no clear response was received.

On remand, to avoid a third JMR, the RO should ensure that 
complete STRs and service personnel records (SPRs) are 
associated with the claims folder, particularly the Veteran's 
Army Reserve Records since 1996 (if any). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's SSA 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these records 
should be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.  If the search for such records 
have negative results, documentation to 
that effect from SSA should be placed in 
the claim file.

2.  The RO should ensure that the 
Veteran's complete STRs and service 
personnel records (SPRs) are associated 
with the claims folder, particularly the 
Veteran's Army Reserve Records since 1996 
(if any).  Efforts to obtain these records 
should be documented.  If the search for 
such records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

3.  If any record sought on behalf of the 
Veteran cannot be obtained, the Veteran 
should be notified by letter of the 
unavailability of such records pursuant to 
38 C.F.R. § 3.159(e).

4.  Upon completion of the above, 
readjudicate the claim.  In so doing, the 
RO should specifically discuss the issues 
of whether the Veteran had been engaged in 
substantially gainful employment prior to 
November 9, 2001 and whether referral of 
the case to the Director, Compensation and 
Pension service for extraschedular 
consideration under 38 C.F.R. § 3.321(b) 
is warranted.  

If any benefit sought on appeal remains 
denied, provide the Veteran and her 
representative, if any, a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

